DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed in the Appeal Brief dated 8/18/2020 were addressed in the Examiner’s Answer dated 11/24/2020. Subsequent arguments or amendments to the claims have not been filed. Therefore, the Examiner maintains all rejections set forth in the Final Rejection dated 4/14/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 8-10, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacBride et al. (US Patent 4,577,110) (already of record).
Regarding claim 6, MacBride et al. discloses a method of sealably coupling a sensor (10) to a fermenter (12) (reads on a bioreactor) (col. 3 lines 19-23, col. 5 line 55-col. 6 line 15, col. 7 lines 1-22) (see Figs. 1-2, sheets 1-2 of 8), the method comprising:
locating a port (22) on the bioreactor (12), the port (22) configured to receive a sensing element (37) of the sensor (10) (Abstract, col. 7 lines 1-45) (Figs. 1-2), the port (22) having a port feature including a hose barb (see Figs. 1-2 and additionally Fig. 1 as annotated by the Examiner, below, showing the port 22 having a port feature including a hose barb at a distal end thereof facing away from the bioreactor 12);
positioning the sensor (10) within the port (22) such that the sensing element (37) is exposed to an interior of the bioreactor (col. 3 line 48-col. 4 line 6, col. 7 lines 1-45) (Fig. 1), wherein positioning the sensor (10) within the port (22) comprises providing a hose barb of a sensor feature (see Figs. 1-2 and additionally Fig. 1 as annotated by the Examiner, below, showing the sensor 10 having a sensor feature comprising a hose barb at a distal end thereof facing towards from the bioreactor 12) adjacent to the hose barb of the port feature (col. 3 line 48-col. 4 line 6, col. 7 lines 1-45) (Fig. 1); and


    PNG
    media_image1.png
    1086
    1122
    media_image1.png
    Greyscale

Regarding claim 8, MacBride et al. does not expressly teach that providing the sensor feature adjacent to the port feature determines a depth of the sensing element within the port.


Specifically, MacBride et al. discloses that the sensor (10) is positioned within the port (22) such that the lower distal end of the sensor comprising the sensing element (37) is first inserted through the port into the bioreactor interior, and the sensor continues to advance through the port until the hose barb of the sensor feature abuts against the hose barb of the port feature (22) (col. 3 line 48-col. 4 line 6, col. 7 lines 1-45) (see annotated Fig. 1, above). As such, the method disclosed by MacBride et al. would necessarily determine a depth of the sensing element within the port by providing the sensor feature adjacent to the port feature, because at such a time during insertion of the sensor through the port that the sensor feature contacts the port feature, advancement of the sensing element at the lower distal end of the sensor through the port would be halted, thus determining the depth of the sensing element.
Regarding claim 9, MacBride et al. discloses that the sensor feature has a directionality opposed to the port feature (the hose barb of the sensor feature has a face extending perpendicular to the longitudinal axis of the sensor 10, and this face is opposed to the hose barb of the port feature, see annotated Fig. 1, above; thus, the limitation of the sensor feature having a directionality opposed to the port feature is met).
Regarding claim 10, MacBride et al. discloses that the sensor feature and the port feature have the same directionality (a longitudinal axis for both the hose barb of the sensor feature and the hose barb of the port feature extend perpendicular to the longitudinal axis of the sensor 10, see annotated Fig. 1, above; thus, the limitation of the sensor feature and the port feature having the same directionality is met).

locating a port (22) on the bioreactor (12), the port (22) configured to receive a sensing element (37) of the sensor (10) (Abstract, col. 7 lines 1-45) (Figs. 1-2);
 positioning the sensor (10) within the port (22) such that the sensing element (37) is exposed to an interior of the bioreactor (col. 3 line 48-col. 4 line 6, col. 7 lines 1-45) (Fig. 1), wherein positioning the sensor (10) within the port (22) comprises providing a hose barb of a sensor feature (see Figs. 1-2 and additionally Fig. 1 as annotated by the Examiner, below, showing the sensor 10 having a sensor feature comprising a hose barb at a distal end thereof facing towards from the bioreactor 12) adjacent to a hose barb of a port feature (see Figs. 1-2 and additionally Fig. 1 as annotated by the Examiner, below, showing the port 22 having a port feature including a hose barb at a distal end thereof facing away from the bioreactor 12, wherein the hose barb of the sensor feature is adjacent to the hose barb of the port feature); and
coupling a sealing element (26) to the sensor (10) and the port (22) such that the sealing element (26) extends along a perimeter of the sensor (10) and spans an interface between the sensor (10) and the port (22) (col. 7 lines 19-20) (Figs. 1-2).

    PNG
    media_image1.png
    1086
    1122
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over MacBride et al. (US Patent 4,577,110) (already of record).
Regarding claim 12, MacBride et al. discloses that the method comprises coupling the sealing element (26) to the sensor (10) and operating (i.e., actuating) the sensor to emit a beam of light towards microorganisms within the bioreactor to monitor growth thereof while the sealing element (26) is coupled to the sensor (10) such that the sensor (10) is secured within the bioreactor (col. 7 lines 1-52, col. 9 lines 9-49) (Figs. 1-2). Thus, it is understood from the disclosure of MacBride et al. that the step of coupling the sealing element (26) to the sensor (10) is performed to secure the position of the sensor (10) with respect to the bioreactor for accurate monitoring of the microorganisms population therein, and MacBride et al. is taken to disclose that coupling the sealing element to the sensor occurs prior to actuating the sensor within the port.
Should it be found that MacBride et al. does not disclose that coupling the sealing element to the sensor occurs prior to actuating the sensor within the port, it would have been obvious to modify the method disclosed by MacBride et al. such that these steps occur in such an order. MacBride et al. discloses that the method includes both the step of coupling the sealing element to the sensor and actuating the sensor within the port while the sealing element is coupled to the sensor, as set forth above. It is noted that selection of any order of performing process steps is prima facie obvious in the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over MacBride et al. (US Patent 4,577,110) (already of record) in view of Feltham (US Patent Application Publication 2015/0030514) (already of record).
Regarding claim 13, MacBride et al. discloses that the sealing element (26) extends over the hose barb of the port feature and the hose barb of the sensor feature, as set forth above, such that the sealing element (26) encircles a perimeter of both the sensor (10) and the port (22) so as to secure the sensor (10) to the port (22) (col. 7 lines 19-20, col. 8 lines 41-49) (Figs. 1-2).
The difference between the claimed sealing element and the prior art sealing element is that MacBride et al. discloses that the sealing element is ring nut (col. 7 lines 19-20) rather than a polymeric tube.
Feltham discloses a method of sealably coupling a sensor (60) to a port (16) of a bioreactor (12) (Figs. 1-6, sheets 1-5 of 5) comprising positioning the sensor (60) within the port (16) such that the 
It would have been obvious to one of ordinary skill in the art at the time before the filing date of the claimed invention to modify the sealing element disclosed by MacBride et al. to comprise an elastomeric tube rather than a ring nut, as Feltham discloses that such an elastomeric sealing element is known in the art to be effective in encircling the connection between a sensor and a bioreactor port to form a seal therebetween, and the skilled artisan would have recognized that replacing the ring nut sealing element with an elastomeric tube sealing element would achieve the desired feature of maintaining a seal between the sensor and the port while avoiding the structural disadvantages associated with nuts (e.g., stripping of the threads). 
Regarding claim 14, MacBride et al. in view of Feltham teaches the sealing element comprising elastomeric tubing, as set forth above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799